Citation Nr: 9919311	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
femoral neck stress fracture.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1992 to 
April 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied his claim of service connection for residuals of a 
right femoral neck stress fracture.

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Member of the Board via videoconference.  Although 
he was notified of the time and date of the hearing by mail 
sent to his last known address, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (1998), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Thus, the Board 
will proceed with consideration of this claim based on the 
evidence of record.


FINDING OF FACT

A right femoral stress fracture did not clearly and 
unmistakably preexist service and was first evident during 
active service.


CONCLUSION OF LAW

A right femoral stress fracture was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's naval enlistment medical examination report is 
negative for complaints or abnormalities pertaining to the 
right hip or leg.  He denied a history of broken bones, 
arthritis, lameness, or a bone deformity.  Physical 
examination of the musculoskeletal system and lower 
extremities was entirely normal.  

In-service medical records show that, in September 1993, the 
veteran sought treatment for right thigh pain on walking.  He 
stated that his pain had been present for the past four days 
and that it had begun after a run.  The diagnosis was hip 
flexor pain.  Later that week, he again sought treatment, 
stating that his pain radiated from his hip to his knee and 
became worse on walking or running.  The assessment was 
sartorius muscle strain, unimproved.  It was noted that X-ray 
examination did not show a femoral stress fracture and a bone 
scan was recommended.

Later that month, the veteran was hospitalized after he fell 
from a second story balcony, sustaining a lumbar spine 
compression fracture and a fracture of the left distal 
radius.  It was also noted that, prior to the fall, he had 
been in the process of being worked up for a femoral neck 
stress fracture.  The diagnoses on hospital discharge 
included rule out femoral neck stress fracture, existed prior 
to this incident.  No evidence of femoral neck fracture by X-
ray.

In an October 1993 Medical Board report, it was noted that 
the veteran had been well until September 1993 when he was 
brought to the emergency room after falling from a second 
story balcony.  In this fall, he reportedly sustained an 
anterior compression fracture of the lumbar spine at L1 and a 
fracture of the left distal radius.  It was also noted that, 
prior to the fall, the veteran had been in the process of 
being worked up for a right femoral neck stress fracture.  
Physical examination showed pain with internal and external 
rotation of the right hip.  X-ray examination of the right 
hip was negative, but a bone scan demonstrated increased 
uptake in the right hip area, consistent with his right 
femoral neck stress fracture.  The diagnoses were left distal 
radius fracture, anterior compression fracture of the L1 
vertebra, and right femoral neck stress fracture.  The Board 
indicated that the veteran's radius fracture and lumbar 
compression fracture did not exist prior to entry into 
service (DNEPTE), but that the right femoral neck stress 
fracture existed prior to entry (EPTE); no rationale was 
given for this conclusion.

In October 1993, the veteran was given crutches in connection 
with his femoral neck stress fracture.  In November 1993, he 
was advised to discontinue his use of crutches.  In December 
1993, he sought treatment for a recurrence of right hip pain 
with weight bearing.  The assessment was femoral neck stress 
fracture, recurrence of pain.  Later that week, he reported 
constant, dull aching pain emanating from his right hip and 
anterior thigh.  Physical examination showed tenderness to 
palpation over the anterior right hip.  It was noted that X-
ray examination of the veteran's pelvis had shown evidence of 
an old stress fracture.  (The age of the "old" stress 
fracture was not reported.)  The assessment was right hip 
pain of unknown etiology, doubt stress fracture.  At his 
March 1994 naval separation medical examination, a diagnosis 
of right femoral neck stress fracture, resolved, was 
recorded.

Following his separation from service, in May 1994, the 
veteran filed a claim of service connection for residuals of 
a right femoral stress fracture, as well as the injuries he 
sustained in the September 1993 fall.  

By June 1994 rating decision, the RO granted service 
connection for residuals of a fracture of the left distal 
radius and a compression fracture at L1.  However, service 
connection for residuals of a right femoral stress fracture 
was denied on the basis that the disability had preexisted 
service and was not aggravated therein.

In July 1994, the veteran disagreed with the RO's decision 
regarding the residuals of a right femoral stress fracture.  
He stated that he had no pre-service history of any injury to 
his right femoral neck or right hip.  Rather, he explained 
that his disability was incurred during Phase 2 of Basic 
Underwater Demolition School (BUDS) training.  The veteran 
emphasized that, had the condition been present prior to 
training, he would have been unable to meet the demands of 
the rigorous BUDS training through Phase 2.

In connection with his claim, the veteran underwent VA 
medical examination in October 1994.  He reported that he 
first began to experience symptoms in his right hip during 
"hell week" in which he was required to engage in strenuous 
exercises as part of his training for the Underwater 
Demolition Corps.  He stated that he was thereafter diagnosed 
with a stress type fracture of the femoral neck of the right 
hip.  The examiner noted that there was some question as to 
whether the veteran's condition had preexisted service.  He 
stated that "it would be inconceivable that the fracture 
that was identified in [October 1993] on bone scan had been 
present during basic training and corps training."  
(emphasis added).  The impressions included residual pain, 
right hip, secondary to stress fracture identified by bone 
scan.  The examiner indicated that the etiology of the 
veteran's disability was unknown.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

As noted, a veteran is presumed to be in sound condition when 
examined for service, except as to defects noted at the time 
of the examination.  In this case, the veteran's enlistment 
medical examination report is negative for notations of 
residuals of a right femoral stress fracture.  In fact, 
physical examination showed that his musculoskeletal system 
and lower extremities were entirely normal at that time.  
Thus, the Board finds that a presumption of a sound condition 
at service entrance attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304. 

The next question is whether there is clear and unmistakable 
evidence that the veteran's right femoral stress fracture 
existed prior to service, thus rebutting the presumption of 
soundness.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. §§ 3.304(b).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
noted that the burden of proof is on the government to rebut 
the presumption of sound condition upon induction; this 
burden has been described as "a formidable one."  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993). 

In this case, the only indication that the veteran's 
disability may have preexisted service is a notation on an 
October 1993 Medical Board report to the effect that the 
right femoral stress fracture was "EPTE."  However, as 
noted above, no rationale was provided for such conclusion.  
The Court has held that a bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
Miller v. West, 11 Vet. App. 345 (1998).  The service medical 
records are otherwise negative for any indication whatsoever 
of a preexisting disability.  

In fact, the veteran himself has provided very credible 
statements to the effect that he had no difficulty with his 
right hip or leg prior to his entrance into service.  His 
statements are corroborated by the service medical records 
which show that when he initially sought treatment for his 
right hip pain, he stated his symptoms had begun recently (in 
the last four days) after running.  Moreover, on VA 
examination in October 1994, a VA physician indicated that it 
was inconceivable that the veteran's right femoral stress 
fracture had been present during basic and BUDS corps 
training.

Thus, it is the judgment of the Board that the evidence of 
record does not clearly and unmistakably establish that the 
veteran's right femoral stress fracture existed prior to 
service.  In fact, the evidence establishes just the 
opposite; namely, that the veteran's disability was initially 
incurred during active naval service.  


ORDER

Service connection for residuals of a right femoral neck 
stress fracture is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

